DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 05/31/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
20. (Currently Amended) The circuit of claim 14, further comprising: a voltage input line connected to the hybrid analog-digital low-dropout regulator, wherein the hybrid analog-digital low-dropout regulator comprises: the first transistor connected to the voltage input line at a first node of the first transistor, and the first resistor connected to the first transistor at a second node of the first transistor and connected to an output node at the transistor of the wordline, wherein the second circuit path connected to a third node of the first transistor and configured to control the first transistor via the third node, wherein the third node is the control node.
Allowable Subject Matter
Claims 1, 2, 6, 8, 13, 14, 18-20, 22 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 1, a first circuit path configured to regulate an input voltage to an output voltage at a load, wherein the first circuit path comprises: a first transistor, a first resistor in series with the first transistor, and a load capacitor connected to the load, wherein the first resistor and the load capacitor are configured to form a low pass filter, wherein the first resistor is tuned to provide a predetermined frequency response for the load; a second circuit path configured to feed back an error signal based on the input voltage and the output voltage, wherein the second circuit path comprises an error amplifier; and a second resistor between the first circuit path and the second circuit path, wherein the second resistor is tuned to block current from the second circuit path to the first circuit path, wherein the second circuit path comprises a second transistor, wherein the second transistor is controlled by a same input as the first transistor, wherein the input is provided via a common node, wherein the common node is isolated from the output voltage by the second transistor and the first transistor, and wherein the second circuit path further comprises a pair of complementary transistors between the error amplifier and the common node, wherein the pair of complementary transistors are configured to transmit either the input voltage or ground to the common node based on an output of the error amplifier, wherein the common node is isolated from the error amplifier by the pair of complementary transistors;
Regarding claim 8, a first transistor connected to the voltage input line at a first node of the first transistor; a first resistor connected to the first transistor at a second node of the first transistor and connected to an output node; a load capacitor connected to the output node, wherein the first resistor and the load capacitor are configured to form a low pass filter, a second circuit path connected to a third node of the first transistor and configured to control the first transistor via the third node; and a second resistor connected to the output node and configured to block a path between the second circuit path and the output node, wherein the second circuit path comprises a second transistor connected to the voltage input line at a first node of the second transistor and connected to an error input of an error amplifier at a second node of the second transistor, wherein a third node of the second transistor is common with the third node of the first transistor, wherein the second circuit path further comprises a pair of complementary transistors configured to transmit, to the third node of the second transistor and to the third node of the first transistor, a selected one of an input voltage and ground, wherein the third node of the second transistor and the third node of the first transistor are respectively isolated from the output node by the second transistor and the first transistor and wherein the third node of the second transistor and the third node of the first transistor are isolated from the error amplifier by the pair of complementary transistors; 
Regarding claim 14, a ferroelectric capacitor configured to be addressed by the bitline and the wordline, and configured to be read and written using the plateline in cooperation with the bitline and the wordline; a low-drop out regulator configured to supply a transistor of the wordline, wherein the low-drop out regulator comprises a hybrid analog-digital low-dropout regulator, wherein the hybrid analog-digital low-dropout regulator comprises a control node configured to control operation of the hybrid analog-digital low-dropout regulator, wherein the control node is isolated from an output of the hybrid analog-digital low-dropout regulator; and an input voltage source connected to the hybrid analog-digital low-dropout regulator, wherein the hybrid analog-digital low-dropout regulator comprises a first circuit path configured to regulate an input voltage from the input voltage source to an output voltage at the transistor of the wordline, wherein the first circuit path comprises a first transistor, a first resistor in series with the first transistor, and a load capacitor connected to the output, wherein the first resistor and the load capacitor are configured to form a low pass filter, wherein the first resistor is tuned to provide a predetermined frequency response for the transistor of the wordline, a second circuit path configured to feed back an error signal based on the input voltage and the output voltage, wherein the second circuit path comprises an error amplifier, wherein the control node is isolated from the output by the first transistor and from the error amplifier by a pair of complementary transistors, and Atty. Dkt. No. 10022-01-0009-US-5 -Feng Pan Reply to Office Action of March 01, 2022Application No. 16/840,225 a second resistor between the first circuit path and the second circuit path, wherein the second resistor is tuned to block current from the second circuit path to the first circuit path;
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	







	/THIENVU V TRAN/                                               Supervisory Patent Examiner, Art Unit 2839